                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


DAVID EARL CRAWFORD,

               Petitioner,

       v.                                                 Case No. 20-CV-491

DYLON RADTKE,

               Respondent.


                                           ORDER


       David Earl Crawford, who is currently incarcerated at the Green Bay Correctional

Institution, filed a petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254. (Docket #

1.) Crawford alleged that on “January 15, 2017 [he] revoked [him]self” on Milwaukee County

Circuit Court Case Nos. 03-CF-5509 and 05-CF-2434. (Docket # 1 at 6–7.) He alleged that

the State failed to award Crawford his extended supervision street time credit towards his

reconfinement prison time. (Id. at 7.) Crawford further asserted that he has exhausted all

available state court remedies. (Id.)

       A Rule 4 Order was issued on May 11, 2020 requiring the respondent to respond to

Crawford’s habeas petition and setting deadlines for briefing. (Docket # 9.) Crawford

subsequently filed a motion asking for a “ninety (90) day[ ] extension of time to file [his]

motion to vacate, set aside, or correct sentence pursuant to 28 U.S.C. § 2254.” (Docket # 13.)

Crawford stated that he had recently became aware that he needed to exhaust his remedies in

state court and recently discovered a constitutional violation in his underlying state criminal

proceedings and wished to file a request for relief pursuant to § 2254.




            Case 2:20-cv-00491-NJ Filed 07/13/20 Page 1 of 4 Document 16
       Because Crawford had previously alleged that he had exhausted his state court

remedies and stated that he had recently discovered a new constitutional violation, I found

that it was unclear whether Crawford was requesting to stay and hold in abeyance his current

habeas corpus petition with the grounds currently alleged, or whether Crawford was

attempting to raise a new claim for relief that he wished to exhaust in state court. (Docket #

14.) Crawford was given twenty-one (21) days in which to file an amended petition raising

any new, unexhausted constitutional claims for relief and with that, file a motion to stay and

hold the amended petition in abeyance. (Id.) Crawford was advised that if he failed to timely

file an amended petition, I would issue a new scheduling order to facilitate resolution of the

grounds as currently alleged in Crawford’s petition. (Id. at 3.)

       Crawford failed to timely file an amended petition. Rather, Crawford filed an

additional motion requesting to stay and hold his petition in abeyance. (Docket # 15.) Given

Crawford has not presented a mixed petition, his motion to stay and hold the petition in

abeyance is denied. I will enter the following scheduling order to facilitate resolution of

Crawford’s petition:

       NOW, THEREFORE, IT IS HEREBY ORDERED THAT the respondent is

directed to serve and file an answer, motion, or other response to the petition, complying with

Rule 5 of the Rules Governing Habeas Corpus Cases, within SIXTY (60) days of the date of

this order.

       IT IS FURTHER ORDERED THAT unless the respondent files a dispositive motion

in lieu of an answer, the parties shall abide by the following schedule regarding the filing of

briefs on the merits of the petitioner’s claim:




                                                  2


          Case 2:20-cv-00491-NJ Filed 07/13/20 Page 2 of 4 Document 16
       1.       The petitioner shall have forty-five (45) days following the filing of the

respondent’s answer within which to file his brief in support of his petition;

       2.       The respondent shall have forty-five (45) days following the filing of the

petitioner’s brief within which to file a brief in opposition. If petitioner does not file a brief,

the respondent has forty-five (45) days from the due date of the petitioner’s brief to file her

brief; and

       3.       The petitioner shall have thirty (30) days following the filing of the

respondent’s opposition brief within which to file a reply brief, if any.

       In the event that respondent files a dispositive motion and supporting brief in lieu of

an answer, this briefing schedule will be suspended and the briefing schedule will be as

follows:

       1.       The petitioner shall have forty-five (45) days following the filing of the

respondent’s dispositive motion and supporting initial brief within which to file a brief in

opposition;

       2.       The respondent shall have thirty (30) days following the filing of the

petitioner’s opposition brief within which to file a reply brief, if any.

       Pursuant to Civil L.R. 7(f), the following page limitations apply: briefs in support of

or in opposition to the habeas petition or a dispositive motion filed by the respondent must

not exceed thirty (30) pages and reply briefs must not exceed fifteen (15) pages, not counting

any statements of facts, exhibits, and affidavits.




                                                 3


             Case 2:20-cv-00491-NJ Filed 07/13/20 Page 3 of 4 Document 16
   Dated at Milwaukee, Wisconsin this 13th day of July, 2020.



                                     BY     COURT:
                                      Y THE CO
                                             OUR
                                              URT:




                                     NANCY JOSEPH
                                     United States Magistrate Judge




                                 4


Case 2:20-cv-00491-NJ Filed 07/13/20 Page 4 of 4 Document 16
